Case 1:19-cv-01974-JBW-LB Document 12 Filed 06/05/19 Page 1 of 3 PageID #: 69



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK


 LEKISHA NICHOLAS, Individually and on
 Behalf of All Others Similarly Situated,
                                                 Case No. 19-cv-1974-JBW-LB
               Plaintiff,

        v.

 WAYFAIR INC. and WAYFAIR LLC,

               Defendants.



                        CORPORATE DISCLOSURE STATEMENT

       Pursuant to Federal Rule of Civil Procedure 7.1(a), Defendants Wayfair Inc. and Wayfair

LLC hereby make the following dislcosures:

   1. Wayfair Inc., a publicly traded company, has no corporate parent, and there is no publicly

       held corporation owning 10% or more of its stock.

   2. Wayfair LLC is wholly owned by SK Retail, Inc., which in turn is wholly owned by

       Wayfair Inc.
Case 1:19-cv-01974-JBW-LB Document 12 Filed 06/05/19 Page 2 of 3 PageID #: 70



Dated: June 5, 2019                       Respectfully submitted,

                                          /s/ A. Katrine Jakola, P.C.

                                          A. Katrine Jakola, P.C.
                                          Robert B. Ellis, P.C.
                                          (pro hac vice application pending)
                                          KIRKLAND & ELLIS LLP
                                          300 North LaSalle
                                          Chicago, Illinois 60654
                                          katie.jakola@kirkland.com
                                          robert.ellis@kirkland.com
                                          Telephone: (312) 862-2000
                                          Facsimile: (312) 862-2200

                                          Attorneys for Defendants
                                          Wayfair Inc. and Wayfair LLC




                                      2
Case 1:19-cv-01974-JBW-LB Document 12 Filed 06/05/19 Page 3 of 3 PageID #: 71



                                  CERTIFICATE OF SERVICE

          I hereby certify that on June 5, 2019 the foregoing was electronically filed with the Clerk

of Court using the CM/ECF system, which will send notification of such filing to all counsel of

record.

                                                    /s/ A. Katrine Jakola, P.C.
